Title: From George Washington to Robert Morris, 28 February 1782
From: Washington, George
To: Morris, Robert


                  
                     Sir
                     Phila. 28th Feby 1782.
                  
                  I do myself the honor to inclose Capt. Van Heers Estimates of the sums in his opinion sufficient to recruit—mount and accoutre his Corps—Agreeable to your desire I applied  the beginning of this month to the President and Council for an advance of a sum of Money for recruiting, upon this principle, that as the Men would be raised in the state and considered as part of its Quota, it appeared to me but reasonable that the State should furnish Money for the purpose.  I recd for answer, that Colo. Humpton was recruiting Men for the State at large and that I might at any time, if I thought proper, draft the number of Men requisite to fill Capt. Van Heers Corps, from the line.  This would in fact be doing nothing—it would only increase one Corps at the expence of another.
                  The duty of Capt. Van Heers Corps is so essential that I wish to see it re established by the opening of the Campaign, and I for that reason request that such assistance may be given him as you can afford and as early as possible.  I have the honor to be &c.
               